232 U.S. 469 (1914)
THURSTON
v.
UNITED STATES.
No. 605.
Supreme Court of United States.
Submitted December 22, 1913.
Decided February 24, 1914.
APPEAL FROM THE COURT OF CLAIMS.
Mr. Harry Peyton, Mr. F. Sprigg Perry and Mr. J.W. Clark for appellant.
Mr. Assistant Attorney General Thompson for the United States.
*475 MR. JUSTICE VAN DEVANTER delivered the opinion of the court.
This suit was begun in the Court of Claims in 1892, under the Indian Depredation Act of March 3, 1891, c. 538, 26 Stat. 851, to recover from the United States and the Ute Indians the value of certain personal property alleged to have belonged to appellant's intestate and to have been taken and destroyed by members of the Ute tribe in 1857. It was also alleged that the claim had been presented to, and was pending before, the House of Representatives in 1877 and 1878. The allegations of the petition were traversed, and a trial resulted in a judgment of dismissal for want of jurisdiction, upon the ground that the claim accrued before July 1, 1865, and had not been presented to Congress, or any officer authorized to inquire into such claims, prior to the act of 1891, and so was not cognizable under that act.
The facts disclosed in the findings and material to be noticed are these: The depredation occurred at Mountain Meadows, Utah, September 11, 1857, while the appellant's intestate was en route, with an emigrant train, from Arkansas to California, his life being taken at the time. In 1877 and again in 1878 one of his daughters, on behalf of his heirs, presented to Congress a petition praying that they be reimbursed for the property from the public treasury. The petitions, as also the accompanying affidavits, represented that the depredation was committed by Mormons acting under the direction of Brigham Young, and contained no suggestion that it was in any wise chargeable to Ute Indians or to any Indians. In response to each of the petitions a bill was introduced in the House of Representatives, reciting that the depredation was committed *476 by Mormons at the instance of Brigham Young, and making an appropriation to reimburse the heirs as prayed in the petition, but neither bill was passed and the claim was not otherwise recognized by Congress. In no other way or form was the claim presented to or pending before any department of the Government, or any of its officers or agents, prior to the passage of the act of 1891.
Preliminarily, it is well to observe that the Court of Claims has no general jurisdiction over claims against the United States and can take cognizance only of those which by the terms of some act of Congress are committed to it. Johnson v. United States, 160 U.S. 546, 549.
Turning to the act of 1891 we find that it is not couched in general terms, but, on the contrary, carefully specifies what claims may be considered and as carefully points out some which it is intended shall not be considered. It is entitled "An Act to provide for the adjudication and payment of claims arising from Indian depredations." Its first section empowers the court to inquire into and adjudicate, among others not material here, "All claims for property of citizens of the United States taken or destroyed by Indians belonging to any band, tribe, or nation in amity with the United States, without just cause or provocation on the part of the owner or agent in charge, and not returned or paid for." And the second section declares, 26 Stat. 852:
"That all questions of limitations as to time and manner of presenting claims are hereby waived, and no claim shall be excluded from the jurisdiction of the court because not heretofore presented to the Secretary of the Interior or other officer or department of the Government: Provided, That no claim accruing prior to July first, eighteen hundred and sixty-five, shall be considered by the court unless the claim shall be allowed or has been or is pending prior to the passage of this act, before the Secretary of the Interior or the Congress of the United *477 States, or before any superintendent, agent, sub-agent or commissioner, authorized under any act of Congress to enquire into such claims; but no case shall be considered pending unless evidence has been presented therein: . . . "
Assuming, without so deciding, that the clause quoted from the first section, if not otherwise restrained, is broad enough to embrace the present claim, notwithstanding some of its particulars not here noticed, we come to consider whether it is within the restrictive clause in the second section, declaring that no claim accruing prior to July 1, 1865, shall be considered unless it was allowed or was pending prior to the passage of the act. To a better understanding of this clause and the preceding one in the same section it is well to recall that there was an existing limitation of time upon the prosecution of claims against the Government, (Rev. Stat., § 1069,) and that there had been and were then various statutory and treaty provisions regulating the manner of presenting claims for Indian depredations, by whom they were to be examined, and the evidence required to sustain them. 4 Stat. 729, 731, c. 161, § 17; 11 Stat. 388, 401, c. 66, § 8; 12 Stat. 120, Res. No. 26; 16 Stat. 335, 360, c. 296, § 4; 17 Stat. 165, 190, c. 233, § 7; Rev. Stat., §§ 466, 2098, 2156, 2157; 23 Stat. 362, 376, c. 341; 13 Stat. 674, Art. 6; 15 Stat. 620, Arts. 5 and 6. Both clauses must be read in the light of those limitations and provisions, and when this is done, it is apparent that Congress, while disposed to be very liberal in waiving prior restrictions upon the time and mode of presenting such claims, deemed it unwise to open the door so wide in respect of claims accruing prior to July 1, 1865, and therefore declared that the court should not consider them, save where they had been allowed or had been pending prior to the passage of the act.
The present claim accrued in 1857, was never allowed, and was not a pending claim before the date of the act, *478 unless it can be said that it was pending before Congress in 1877 and 1878. We think this cannot properly be said. The claim to which the attention of Congress was invited in those years was not for an act of depredation by Indians, but, as was stated in the petitions and accompanying affidavits and in the bills introduced in response thereto, was for a depredation by Mormons. No one could understand from the petitions and affidavits or from the bills that there was any purpose to claim indemnity from the Government on the ground that the depredation was committed by its Indian wards or to obtain reparation from the latter through the exertion of the Government's control over them. Rightly speaking, it was merely an appeal to the bounty or generosity of Congress, and probably was so regarded by the latter. At all events it was not an assertion or presentation of the claim which is the subject of this suit, for the latter is for an act of depredation by Indians, not by Mormons. We are accordingly of opinion that the claim is one, jurisdiction of which is expressly withheld from the Court of Claims by the act of 1891.
Judgment affirmed.